Judgment (denominated an order), Supreme Court, New York County (Robert D. Lippmann, J.), entered September 21, 2004, which granted the petition and annulled respondent’s determination denying petitioner’s appeal of the disapproval of his application for a handgun license, unanimously reversed, on the law, without costs, the petition denied and the proceeding dismissed.
Petitioner’s conviction of driving while impaired constitutes a rational basis for the Commissioner’s finding that he has failed to maintain the requisite good moral character for issuance of a handgun license. In view of such finding, respondent’s determination is neither arbitrary and capricious nor an abuse of his broad discretion (see Matter of Papaioannou v Kelly, 14 AD3d 459 [2005]). Concur—Andrias, J.P., Friedman, Sullivan and Gonzalez, JJ.